UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-4519


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

NORMAN LEE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cr-00493-RWT-1)


Submitted:    March 24, 2014                 Decided:   March 27, 2014


Before MOTZ and SHEDD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Teresa Whalen, LAW OFFICE OF TERESA WHALEN, Silver Spring,
Maryland, for Appellant. Arun G. Rao, Christen Anne Sproule,
Steven   Edward  Swaney, Assistant United  States  Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Norman      Lee      pleaded          guilty    to    conspiracy        to    possess

with intent to distribute and distribute more than 100 grams of

phencyclidine, in violation of 21 U.S.C. § 846 (2012).                                             The

district court sentenced Lee to 188 months of imprisonment and

he now appeals.          Appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

Lee’s sentence is reasonable.                       Lee was informed of his right to

file   a     pro   se    supplemental           brief    but       has   not    done       so.      In

addition,      the      Government        has       filed     a    motion      to    dismiss       the

appeal based on the waiver in the plea agreement.                                           For the

reasons that follow, we grant the Government’s motion to dismiss

the appeal.

              Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2012).                                          United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                                        A waiver

will preclude appeal of a specific issue if the waiver is valid

and    the    issue     is    within          the    scope    of     the    waiver.          United

States v.      Blick,        408 F.3d 162,     168       (4th   Cir.       2005).         The

question      of   whether         a   defendant        validly      waived         his    right    to

appeal is a question of law that this court reviews de novo.

Id. at 168.

              “The validity of an appeal waiver depends on whether

the defendant knowingly and intelligently agreed to waive the

                                                    2
right to appeal.”          Id. at 169 (citation omitted).                   To determine

whether a waiver is knowing and intelligent, we examine “the

totality    of     the    circumstances,          including        the    experience    and

conduct of the accused, as well as the accused’s educational

background       and      familiarity         with     the     terms       of   the     plea

agreement.”        United States v. General, 278 F.3d 389, 400 (4th

Cir.   2002)     (internal       quotation        marks      and    citation    omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Rule 11

colloquy,    the     waiver      is    both   valid     and    enforceable.           United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United

States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

            We have thoroughly reviewed the record and conclude

that the district court fully complied with the requirements of

Rule 11.     We further conclude that Lee’s waiver of his appellate

rights   was     knowing      and      intelligent.           The    appellate        waiver

included     Lee’s       right    to    appeal       any    issues       related   to   his

conviction or the sentence imposed, except a sentence above the

advisory Guidelines range resulting from the finding that he was

a career offender.            Here, the district court sentenced Lee to

the low end of that Guidelines range.                      Therefore, Lee has waived

appellate review of his conviction and sentence.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

                                              3
for appeal.        Accordingly, we grant the Government’s motion to

dismiss    and   dismiss    the   appeal.   This   court   requires    that

counsel inform Lee, in writing, of the right to petition the

Supreme Court of the United States for further review.               If Lee

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.           Counsel’s

motion must state that a copy thereof was served on Lee.                 We

dispense    with     oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                DISMISSED




                                       4